Citation Nr: 1214547	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  07-16 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection a back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981. 

This matter comes before the Board of Veterans' Appeals (Board) from March 2005 and August 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In June 2007, the Veteran withdrew his personal hearing request.  In August 2010, the Board remanded the above issues for further development.  

Given the United States Court of Appeals for Veterans Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence), the Board has recharacterized the Veteran's separate claims of service connection for PTSD and depression as a single claim of service connection for all acquired psychiatric disorders including PTSD. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Since the issuance of the August 2010 Remand, evidence found in the claims file shows that the Veteran has been in receipt of Social Security Administration disability benefits since July 2004.  However, neither a request for these records or the records themselves appears in the claims file.  Therefore, the Board finds that another remand for VA to attempt to obtain and associate these records with the claims file is required.  See 38 U.S.C.A. § 5103A(b) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In this regard, the Board notes that while the Veteran separated from military service in 1981, the record does not contain any of his pre-1998 treatment records, including any records held by the West Los Angeles, VA Medical Center or any other facility.  Likewise, while the Veteran notified the RO that he received regular psychiatric treatment at the Gardena VetCenter until his counselor, Tania Davidson, Psy.D., Clinical Psychologist, left this facility in approximately 2006, none of his treatment records from this facility, except for a September 2004 letter from Dr. Davidson, are found in the claims file.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate with the record these outstanding medical records.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them). 

Similarly, while the Board's August 2010 remand directed that the Veteran's post-May 2006 VA treatment records be obtained and associated with the record, the post-remand development only shows that his post-December 2007 treatment records from the West Los Angeles, VA Medical Center were obtained and associated with the claims file.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate with the record the Veteran's May 2006 to December 2007 treatment records from the West Los Angeles, VA Medical Center.  Id; Also see Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).  

The record shows that the Veteran receives ongoing treatment at the West Los Angeles, VA Medical Center.  However, the record does not contain his post-June 2010 treatment records from this facility.  Therefore, while the appeal is in remand status an attempt should be made to obtain and associate with the record his post-June 2010 treatment records from this facility.  See 38 U.S.C.A. § 5103A(b); Bell, supra.

The August 2010 Board remand directed that the RO provide the Veteran with a personal assault letter that notified him of the type of evidence he could provide VA to help support his allegations regarding a personal assault causing his current PTSD in compliance with 38 C.F.R. § 3.304(f)(3) (2011) and VA Adjudication Procedural Manual (M21-1MR), Part IV, ii, 1, D, 17 (Developing Claims for Service Connection for PTSD Based on Personal Trauma) (September 8, 2009).  Also see Patton v. West, 12 Vet. App. 272 (1999) (holding that special VA Adjudication Procedure Manual evidentiary procedures apply in PTSD personal assault cases).  Moreover, while the appeal was in remand status, the RO/AMC in December 2011 sent the Veteran a letter in an attempt to comply with this requirement.  

However, the Board does not find that the letter was adequate.  The Board has reached this conclusion because of its lack of specificity regarding the types of evidence the Veteran could attempt to obtain and provide VA with respect to verifying his in-service personal assault.  Specifically, the letter did tell the Veteran that evidence from sources other than his service records may corroborate his account of the stressor incident.  It also did not tell him that examples of such evidence include, but are not limited to the following:  records from law enforcement authorities, mental health counseling centers, hospitals or physicians, and statements from family members, roommates, fellow service members or clergy.  Likewise, it did not tell him that evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these sources.  It also did not tell him that examples of behavioral changes that may constitute credible evidence of the stressor include, but are not limited to the following:  a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.  Therefore, the Board finds that while the appeal is in remand status he should be provided another letter that contains this information.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 19.9 (2011); Bernard v. Brown, 4 Vet. App. 384, 393 (1993)

Given the above development, while the appeal is in remand status the RO/AMC should obtain addendums to the Veteran's July 2011 VA back examination and August 2011 VA psychiatric examination in order to obtain updated opinions as to the origins or etiology of the these disorders taking into account the above evidence.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all the Veteran's records on file with the Social Security Administration in connection with his award of disability benefits in July 2004 including all decisions and all medical records.  All actions to obtain the requested records should be documented fully in the claims file.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, the Veteran should be notified in writing.  

2.  The RO/AMC should obtain and associate with the record the Veteran's 1981 to 1998, May 2006 to December 2007, and post-June 2010 treatment records from the West Los Angeles, VA Medical Center as well as his 1981 to the present treatment records from the Gardena VetCenter.  All actions to obtain the requested records should be documented fully in the claims file.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, the Veteran should be notified in writing.  

3.  The RO/AMC, after obtaining any needed authorizations from the Veteran, should obtain and associate with the record all of his other 1981 to the present treatment records from any private facility that has not as yet been associated with the claims file.  All actions to obtain the requested records should be documented fully in the claims file.  If they cannot be located or no such records exist, the Veteran should be notified in writing.  

4.  The RO/AMC should provide the Veteran with another personal assault letter that fully complies with 38 C.F.R. § 3.304(f)(3) and M21-1MR, Part IV, ii, 1, D, 17, regarding evidence he can provide VA to help support his allegations regarding a personal assault causing his current PTSD.  Specifically, the letter should notify the Veteran that evidence from sources other than his service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to the following:  records from law enforcement authorities, mental health counseling centers, hospitals or physicians, and statements from family members, roommates, fellow service members or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavioral changes that may constitute credible evidence of the stressor include, but are not limited to the following:  a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.  

5.  After undertaking the above development to the extent possible, the RO/AMC should obtain an addendum to the July 2011 VA back examination by the same examiner or another qualified examiner if that examiner is not available.  The claims file should be provided to the examiner in connection with the addendum.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  What are the diagnoses for all of the Veteran's post-service back disabilities (i.e., for his cervical, thoracic, and lumbar spines)? 

b.  As to each disability, is it at least as likely as not (50 percent probability or more) that it was caused by his active duty including the documented fall in December 1980 which resulted in a muscle strain or has continued since service?

c.  As to any degenerative joint disease, is it at least as likely as not (50 percent probability or more) that it manifested itself to a compensable degree in the first post-service year?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his back disability (i.e., pain and limitation of motion) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis and the fact that his service treatment records document his complaints and treatment for a back injury in December 1980.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

6.  After undertaking the above development to the extent possible, the RO/AMC should obtain an addendum to the August 2011 VA psychiatric examination by the same examiner or another qualified examiner if that examiner is not available.  The claims file should be provided to the examiner in connection with the addendum.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  What are the diagnoses for all of the Veteran's post-service acquired psychiatric disorders? 

b.  As to each acquired psychiatric disorder, is it at least as likely as not (50 percent probability or more) that it was caused by his active duty or has continued since service?

c.  As to any psychosis, is it at least as likely as not (50 percent probability or more) that it manifested itself to a compensable degree in the first post-service year?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his psychiatric disorders (i.e., being depressed as well as having nightmares, panic attacks, anxiety, etc. . .) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis; the fact that, while the record does not contain objective evidence of his in-service personal assault, the claimant is competent and credible to report on what he saw and experienced; the fact that his record does not show his being diagnosed with an acquired psychiatric disorder for many years after his separation from military service; the fact that lay evidence is sometimes enough to verify the occurrence of an in-service event or injury to establish service connection for an acquired psychiatric disorder under 38 C.F.R. § 3.303 (2011) even though stressors not related to fear of hostile enemy action need to be verified to establish service connection for PTSD under 38 C.F.R. § 3.304(f) (2011); and the fact that Dr. Davidson and the August 2011 VA examination both opined that the claimant's major depression were caused by his in-service personal assault.

In providing answers to the above questions the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

7.  The RO/AMC should thereafter readjudicate the claims.  As to the acquired psychiatric disorder claim, when readjudicate the claim the RO/AMC should be mindful of the fact that lay evidence is sometimes enough to verify the occurrence of an in-service event or injury to establish service connection for an acquired psychiatric disorder under 38 C.F.R. § 3.303 even though stressors not related to fear of hostile enemy action need to be verified to establish service connection for PTSD under 38 C.F.R. § 3.304(f).

8.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board s or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

